The Court*
unanimously held that this was not a proper case for interpleader. That the action to compel parties claiming a particular fund to interplead and settle the question of right to the fund between themselves, did not lie where it appeared, by the plaintiff’s -complaint, that the complainant was fully advised of the grounds of the different claimants’ claims upon the fund in controversy, as well as the nature and extent of his liability to each, for the reason that, being thus in possession of the requisite knowledge, it devolved upon himself to determine to which of the claimants he would pay. And more especially was this the case where it fully appears by the complaint, that the foundation of the plaintiff’s liability to one of , the claimants was based upon the act of the plaintiff himself, after he was enjoined by process of the court from paying or arranging the indebtedness until further order from the court in the premises. If under such circumstances the plaintiff assumed to violate the injunction, he did so at his peril; and *221having, by his own wrong, placed himself in a situation where he might have to defend different actions concerning the same demand, he was not in a position to ask the interposition of the court, that they award an issue to be tried between parties not at all interested therein. And that it made no difference that the plaintiff had been induced to give the note by reason of the fraudulent representations of Hubbard; that, while such fraudulent representations might constitute a valid defence to the note, yet, whether they were true or fraudulent was an issue which the court could not require the receiver to litigate. That if the plaintiff had obeyed the injunction there would have been no necessity for this action, and inasmuch as such necessity had been occasioned by the plaintiff’s own wrongful act, the court would not interfere.
Judgment for the defendant Fillmore on the demurrer, with costs.

 Present, Hon. J. A. Verplanck, P. J., Masten and Clinton, JJ.